The first count of the indictment, under which this appellant was convicted, charged him with making, manufacturing, or distilling alcoholic liquors contrary to law. The court duly sentenced him to serve an indeterminate term of imprisonment in the penitentiary, and judgment of conviction was accordingly entered, from which this appeal was taken. There are no questions presented, on this appeal, for the consideration of this court. The appeal is upon the record only; there being no bill of exceptions. The record is without error.
Affirmed.